Citation Nr: 1044509	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for tinnitus, and 
if so, whether service connection is warranted for the claimed 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to February 
1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the San Antonio, Texas RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In November 2002, the RO denied the Veteran's service 
connection claim for tinnitus and the Veteran did not appeal this 
decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the November 
2002 rating decision was not of record at the time of the rating 
decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for tinnitus.

3.  The competent and credible lay evidence indicates that the 
Veteran's current tinnitus is etiologically related to active 
military service. 


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the November 2002 rating 
decision is new and material and the claim of entitlement to 
service connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) 
(2010).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision in November 2002 denied the 
Veteran's claim of entitlement to service connection for tinnitus 
on the basis that there was no evidence that tinnitus was 
clinically diagnosed and the disorder neither occurred in nor was 
caused by service.  The relevant evidence of record at the time 
of the rating decision consisted of private treatment records and 
the Veteran's lay statements.  The Veteran did not file a notice 
of disagreement with the November 2002 rating decision within the 
one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2010).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In February 2008, the Veteran requested that his service 
connection claim for tinnitus be reopened.  Evidence received 
since the November 2002 rating decision includes a VA examination 
report dated in June 2008, the Veteran's lay statements in 
support of his claim and the August 2010 hearing transcript.  The 
June 2008 VA examination and the Veteran's testimony are 
considered new, because this evidence was not of record at the 
time of the November 2002 decision and they are not cumulative or 
redundant of previous evidence.  The evidence is material as the 
June 2008 VA examination provides a diagnosis of tinnitus.  In 
addition, the Veteran testified he had tinnitus during military 
service with a continuity of symptoms since service.  Thus, the 
Board finds the new evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Such evidence is so significant that it must now be considered in 
order to decide fairly the merits of the claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for tinnitus 
is reopened.  See 38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran contends that his tinnitus is related to active 
military service.  Specifically, he asserts that his tinnitus was 
caused by loud noise exposure from artillery during active 
military service.   

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).  

The Board notes that the evidence of record establishes that the 
Veteran currently has tinnitus.  The Veteran has reported that he 
experiences tinnitus and the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is nothing in the record that indicates the Veteran's statements 
are not credible.  Additionally, a June 2008 VA treatment record 
indicates that the Veteran has a diagnosis of tinnitus.

Unfortunately, the Veteran's service treatment records are 
unavailable.  Therefore, there is no evidence that shows any 
complaints of or treatment for tinnitus during military service.  
However, the Veteran reported a history of military noise 
exposure due to artillery during military service.  See October 
1985 private treatment record, June 2008 VA examination and 
August 2010 Hearing Transcript.  The Veteran's military discharge 
form shows that his military occupational specialty (MOS) was 
basic field artillery.  Exposure to noise from artillery would be 
consistent with the circumstance of his service.  See 38 U.S.C.A. 
§ 1154(b) (2010).  Accordingly, the Board finds that the evidence 
shows the Veteran was exposed to loud noises during military 
service.

The Board observes that the record contains a negative nexus 
opinion from the June 2008 VA examiner.  Nonetheless, the Veteran 
may also establish the third Hickson element by demonstrating 
continuity of symptomatology.  The Veteran testified that the 
onset of tinnitus occurred during his active military service and 
he has had a continuity of symptoms since service.  See Hearing 
Transcript at 10-12.  The Veteran is competent to report 
continuity of symptomatology with respect tinnitus.  Lay persons 
are competent to testify as to the frequency and severity of the 
observable symptoms of a condition.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to 
establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service connection'," 
quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  The Board recognizes that the Veteran has reported 
conflicting evidence of record.  In this regard, the Veteran 
reported during the June 2008 VA examination that the onset of 
his tinnitus was in the 1980s.  However, the examiner also noted 
that the Veteran stated that could not really remember the exact 
date of onset.  During the August 2010 Board hearing, the Veteran 
clarified that he started to have ringing in the ears during 
service, but he did not know ringing in the ears was related to a 
hearing impairment and that it was not until the 1980s that his 
employer informed him of tinnitus and the importance of hearing 
safety.  Resolving all reasonable doubt in the Veteran's favor, 
the Board gives more weight to the testimony provided by the 
Veteran during the August 2010 Board hearing.  Therefore, the 
Board concludes the Veteran's testimony of the onset of tinnitus 
during military service and a continuity of symptoms since 
service is credible.  

The United States Court of Appeals for Veterans Claims has held 
that where there is of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of a 
current diagnosis, such evidence suffices to indicate that 
disability may be associated with active service.  Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  Resolving all benefit of 
the doubt in favor of the Veteran, the Board has determined that 
the Veteran's current tinnitus is related to acoustic trauma 
during active military service.  Accordingly, the claim of 
entitlement to service connection for tinnitus is warranted.


ORDER

1.  New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.

2.  Entitlement to service connection for tinnitus is granted




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


